Citation Nr: 1629651	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

When this case was before the Board in April 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

In its April 2015 remand, the Board instructed the RO to afford the Veteran a VA examination to address his left ankle disability.  An October 2015 document in VBMS shows that VA requested the examination be performed by a private contractor.  In an October 2015 letter, the RO informed the Veteran that an examination would be requested, and that a private medical facility would soon advise him as to the date, time, and location of the examination.  A November 9, 2015, invoice from a private contractor indicates the Veteran was scheduled for a November 5, 2015, examination, but did not show up.  In a January 2016 supplemental statement of the case (SSOC), the RO noted the Veteran's failure to report for the examination, and continued its denial of the Veteran's claims.

The Board notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claims is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  However, upon a thorough review of the record, there is no letter or other evidence that the Veteran was notified of the date, time, and place of his scheduled November 2015 examination.  As such, the Board finds that good cause has been shown for the Veteran's failure to report to the examination.  Accordingly, a remand is warranted in order to afford the Veteran an additional VA examination, subsequent to the provision of adequate notice.
 
The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claim of entitlement to service connection for a left ankle disability.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2015).  Therefore, this issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any left ankle disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify any left ankle disability present during the period of the claim.  

Then, with respect to each left ankle disability identified, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the left ankle disability originated in, was caused by, or is otherwise etiologically related to the Veteran's military service, to include documented in-service treatment for bilateral ankle pain.

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, by themselves, preclude him from engaging in substantially gainful employment (more than marginal employment) consistent with his occupational and educational background.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC must also notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  He must be notified that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice of the date, time, and location of the examination was sent to the Veteran's last known address.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



